          Case 1:21-cr-00118-RCL Document 59 Filed 03/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-CR-118 (RCL)
                                           )
ERIC MUNCHEL and                           )
LISA MARIE EISENHART                      )
__________________________________________)

      GOVERNMENT’S WITHDRAWAL OF MOTION FOR DETENTION
 AND MOTION TO RELEASE THE DEFENDANTS ON BOND UNDER CONDITIONS
PREVIOUSLY SET BY U.S. MAGISTRATE JUDGE AND ADDITIONAL CONDITIONS
                            OF RELEASE

       Following the March 26, 2021 decision by the U.S. Court of Appeals for the District of

Columbia Circuit in Appeal Nos. 21-3010 & 21-3011 and in light of the government’s

continuing investigation and evaluation of the evidence, the United States hereby withdraws its

motion to detain these Defendants pretrial. That is, the United States does not oppose release of

each of these Defendants under the pretrial bond with special conditions previously established

for each Defendant by U.S. Magistrate Judge Jeffrey S. Frensley of the U.S. District Court for

the Middle District of Tennessee and the additional conditions set forth herein. These initial

Magistrate Judge’s conditions include:

      Home detention and location monitoring;

      Submit to supervision by and report for supervision to the Pretrial Services office as
       directed, including calling pre-trial services once per week;

      No travel outside of continental United States. No travel except as approved by Pretrial
       Services. May not go to Washington, D.C. unless appearing for court, meeting with
       Pretrial Services, or meeting with counsel;

      No contact with co-defendants,

           o We request that the Court add the following: except through counsel or as
             otherwise authorized by Pretrial Services;

                                                1
          Case 1:21-cr-00118-RCL Document 59 Filed 03/29/21 Page 2 of 3




       Cannot possess firearm, destructive device, or other weapon;

       No excessive alcohol use;

       No use or possession of a narcotic drug or controlled substance;

       Submit to drug testing;

       Participate in inpatient or outpatient substance abuse therapy as directed;

       Report any contact with law enforcement; and

       Permit Pretrial Services to conduct home visit and confiscate plain view contraband.

See 21-mj-2668 (MDTN) at ECF No. 11; 21-mj-2679 (MDTN) at ECF No. 14. The defendants

have agreed to the specific conditions of release issued by Magistrate Judge Frensley. In addition

to those conditions imposed by the Magistrate Judge for the Middle District of Tennessee, the

United States moves the Court to order that:

       Defendants shall not access the Internet, including social media and email, except for use
        with their legal defense teams or as otherwise authorized by Pretrial Services;

       Defendants shall not use encrypted messaging applications unless approved by Pretrial
        Services;

       Defendants shall not have contact with any other persons involved in the January 6
        Capitol events after returning to the Districts where they will be supervised, except with
        their legal defense teams or as otherwise authorized by Pretrial Services; and

       The identity of the Defendants’ third party custodians shall be provided directly to
        Pretrial Services.

Defendants have indicated to the United States that they do not oppose any of these conditions.

        The United States asks this Court to enter the proposed Order, attached, to effectuate that

pretrial release.




                                                 2
  Case 1:21-cr-00118-RCL Document 59 Filed 03/29/21 Page 3 of 3




Dated: March 29, 2021               Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY
                                    D.C. Bar No. 415793

                                    /s/ Leslie A. Goemaat
                                    LESLIE A. GOEMAAT
                                    MA Bar No. 676695
                                    Assistant United States Attorney
                                    Fraud Section
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W., Room 5840
                                    Washington, D.C. 20530
                                    Office: 202-803-1608
                                    Email: Leslie.Goemaat@usdoj.gov

                                    /s/ Justin Sher
                                    JUSTIN SHER
                                    D.C. Bar No. 974235
                                    Trial Attorney
                                    National Security Division
                                    United States Department of Justice
                                    950 Pennsylvania Avenue, NW
                                    Washington, D.C. 20004
                                    Office: 202-353-3909
                                    Email: Justin.Sher@usdoj.gov




                                3
